Exhibit 10.3

 

 

 

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of April 6, 2005, (the
“Amendment”) by and between Merrill Lynch Mortgage Capital Inc. (the “Buyer”),
and Enspire Finance LLC (the “Seller”):

 

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of February 18, 2004 (the “Existing Repurchase Agreement”;
as amended by this Amendment, the “Repurchase Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.

 

Affordable Residential Communities, LP (the “Parent Guarantor”) has made that
certain Second Amended and Restated Guaranty, dated as of April 6, 2005, (as
amended from time to time the “Parent Guaranty”) in favor of the Buyer.

 

ARC Dealership, Inc. (the “Affiliate Guarantor”) has made that certain Amended
and Restated Guaranty, dated as of April 6, 2005, (as amended from time to time
the “Affiliate Guaranty” and together with the Parent Guaranty the “Guaranties”)
in favor of the Buyer.

 

The Buyer, the Seller, the Parent Guarantor and the Affiliate Guarantor have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Master Repurchase Agreement, the Buyer has required the Parent
Guarantor and the Affiliate Guarantor to ratify and affirm their respective
Guaranties on the date hereof.

 

Accordingly, the Buyer, the Seller, the Parent Guarantor and the Affiliate
Guarantor hereby agree, in consideration of the mutual premises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

 


SECTION 1.                                            DEFINITIONS. SECTION 2 OF
THE EXISTING REPURCHASE AGREEMENT IS HEREBY AMENDED BY:


 


1.1                                 DELETING CLAUSE (J) FROM THE DEFINITION OF
MARKET VALUE IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“(j) when the Purchase Price for such Purchased MH Loan is added to other
Purchased MH Loans, the aggregate Purchase Price of all Delinquent MH Loans that
are Purchased MH Loans exceeds $5,600,000;”

 


1.2                                 DELETING CLAUSE (K) FROM THE DEFINITION OF
MARKET VALUE IN ITS ENTIRETY.


 


1.3                                 DELETING THE DEFINITION OF “MAXIMUM PURCHASE
PRICE” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

--------------------------------------------------------------------------------


 

“Maximum Purchase Price” shall mean $125,000,000.

 


1.4                                 DELETING THE DEFINITION OF “PURCHASE PRICE
PERCENTAGE” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“Purchase Price Percentage” shall mean:

 

(a)                                  with respect to each MH Loan (other than a
Delinquent MH Loan), 75%; and

 

(b)                                 with respect to each MH Loan which is a
Delinquent MH Loan 60%,

 

provided, that in the event that (i) the Seller or its Affiliates complete two
(2) securitization transactions through a public offering, (ii) each
securitization transaction is at least $200,000,000, (iii) MH Contracts that
were Purchased MH Contracts total at least fifty percent (50%) of the collateral
underlying each securitization transaction and (iii) each securitization
transaction is completed within twelve (12) months of the other, then the
Purchase Price Percentage shall be revised to equal the percentage after
discounting the subordination level required to achieve a AA level of risk as
determined by S&P or Moody’s.

 


1.5                                 ADDING THE FOLLOWING DEFINITIONS IN THEIR
PROPER ALPHABETICAL ORDER:


 

“Lease Receivables Facility” shall mean that certain credit agreement among the
Buyer, ARC Housing LLC and ARC HousingTX LP, as amended from time to time.

 

“Maximum Exposure” shall mean the sum of the aggregate outstanding purchase
price of all Purchased MH Loans subject to Transactions hereunder and the
aggregate amount of all loans made under the Lease Receivables Facility which
shall not exceed $200,000,000.

 


SECTION 2.                                            INITIATION; TERMINATION. 
SECTION 3(B) OF THE EXISTING REPURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING
CLAUSE (IV) THEREOF AND REPLACING IT WITH THE FOLLOWING:


 

“(iv) After giving effect to the requested Transaction, the aggregate
outstanding Purchase Price for all Purchased MH Loans subject to then
outstanding Transactions under this Repurchase Agreement shall not exceed
(i) the Maximum Purchase Price or the (ii) Maximum Exposure;”

 


SECTION 3.                                            COVENANTS.  SECTION 12 OF
THE EXISTING REPURCHASE AGREEMENT IS HEREBY AMENDED BY:


 


3.1                                 DELETING CLAUSE (I) OF SUBSECTION (J) IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“(i)  Maintenance of Tangible Net Worth.  (A) Seller shall maintain a Tangible
Net Worth of not less than $2,000,000 on and after June 30, 2005; and (B) Seller
shall maintain a Tangible Net Worth at the end of any calendar quarter of not
less than 80% of its Tangible Net Worth at the end of the second preceding
calendar quarter.  For example, Seller shall maintain a

 

2

--------------------------------------------------------------------------------


 

Tangible Net Worth on September 30th of not less than 80% of its Tangible Net
Worth on March 31st.”

 


3.2                                 DELETING CLAUSE (III) OF SUBSECTION (J) IN
ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“(iii) Maintenance of Liquidity.  The Seller shall ensure that, as of the end of
each calendar month, it has Cash Equivalents in an amount not less than the
greater of (A) $250,000 and (B) one-half percent (0.5%) of the aggregate daily
Purchase Price of Purchased MH Loans at the end of each calendar month.”

 


3.3                                 DELETING SUBSECTION (Y) IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:


 

“(y) Guarantees.  The Seller shall not create, incur, assume or suffer to exist
any Guarantees, other than (i) to the extent reflected in the Seller’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
the Seller do not exceed $5,000,000.”

 


3.4                                 DELETING SUBSECTION (CC) IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:


 

“(cc) Origination.  The Seller shall obtain and maintain such licenses to
originate MH Loans in each state where it acquires MH Paper as are necessary to
carry out its business as conducted.”

 


3.5                                 ADDING THE FOLLOWING SUBSECTION (EE) THERETO
WITH THE FOLLOWING:


 

“(ee) Fees.  On the same Business Day as the first borrowing under the Lease
Receivables Facility, the Seller shall pay the Buyer and Buyer’s counsel the
fees set forth in that certain payoff letter among the Buyer, the Seller and the
Affiliate Guarantor.”

 


SECTION 4.                                            EVENTS OF DEFAULT.
SECTION 13.01 OF THE EXISTING REPURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING
SUBCLAUSE (C) THEREOF AND REPLACING IT WITH THE FOLLOWING:


 

“(c) the failure of the Seller to perform, comply with or observe any term,
covenant or agreement applicable to the Seller contained in Sections 12(a)(i),
(h), (j), (r), (s), (t), (u), (v), (w), (y), (z), (aa) or (ee); or”

 


SECTION 5.                                            WAIVER.  FOR PURPOSES OF
THIS AMENDMENT, THIS SECTION 5 WILL BE EFFECTIVE ONLY FOR THE PERIOD FROM AND
INCLUDING FEBRUARY 18, 2004 THROUGH AND INCLUDING THE AMENDMENT EFFECTIVE DATE
(THE “WAIVER PERIOD”).


 

The Buyer hereby waives, solely during the Waiver Period, any rights or remedies
arising from the breach, if any, of clause (q) of Section 11 of the Repurchase
Agreement and clauses (d) (iii), (iv) and (v), (j),(i), (ii) and (iii), (n), (x)
and (z) of Section 12 of the Repurchase Agreement (such clauses, the “Financial
Covenants”) (including, without limitation, a Default or Event of Default or a
breach of any representation that results from the breach of the Financial
Covenants by the Seller and any notice obligations of the Buyer under clauses
(c) (i) or (ii) of Section 12 of the Repurchase Agreement).

 

3

--------------------------------------------------------------------------------


 


SECTION 6.                                            CONDITIONS PRECEDENT. 
THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE HEREOF (THE “AMENDMENT
EFFECTIVE DATE”) SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


6.1                                 DELIVERED DOCUMENTS.  ON THE AMENDMENT
EFFECTIVE DATE, THE BUYER SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF
WHICH SHALL BE SATISFACTORY TO THE BUYER IN FORM AND SUBSTANCE:


 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH OF THE BUYER, THE SELLER, THE PARENT GUARANTOR
AND THE AFFILIATE GUARANTOR; AND


 


(B)                                 TERMINATION LETTER TO THE LOAN AND SECURITY
AGREEMENT, EXECUTED AND DELIVERED BY DULY AUTHORIZED OFFICERS OF THE PARTIES
THERETO;


 


(C)                                  AMENDED AND RESTATED GUARANTY MADE BY THE
AFFILIATE GUARANTOR, EXECUTED AND DELIVERED BY DULY AUTHORIZED OFFICERS OF THE
PARTIES THERETO;


 


(D)                                 SECOND AMENDED AND RESTATED GUARANTY MADE BY
THE PARENT GUARANTOR, EXECUTED AND DELIVERED BY DULY AUTHORIZED OFFICERS OF THE
PARTIES THERETO;


 


(E)                                  TERMINATION LETTER TO THE AMENDED AND
RESTATED GUARANTY MADE BY THE SELLER, EXECUTED AND DELIVERED BY DULY AUTHORIZED
OFFICERS OF THE PARTIES THERETO;


 


(F)                                    LEASE RECEIVABLES FACILITY, EXECUTED AND
DELIVERED BY DULY AUTHORIZED OFFICERS OF THE PARTIES THERETO;


 


(G)                                 AN OPINION OF INTERNAL COUNSEL THAT SELLER
IS LICENSED AS APPROPRIATE TO CONDUCT ITS BUSINESS; AND


 


(H)                                 SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL
TO THE BUYER MAY REASONABLY REQUEST.


 


SECTION 7.                                            CONFIDENTIALITY.  THE
PARTIES HERETO ACKNOWLEDGE THAT SECTION 32 OF THE REPURCHASE AGREEMENT SHALL
APPLY TO THIS AMENDMENT.


 


SECTION 8.                                            LIMITED EFFECT. EXCEPT AS
EXPRESSLY AMENDED AND MODIFIED BY THIS AMENDMENT, THE EXISTING REPURCHASE
AGREEMENT SHALL CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS.  THE WAIVERS SET FORTH IN SECTION 5 OF THIS AMENDMENT
SHALL EXPIRE UPON THE EXPIRATION OF THE WAIVER PERIOD AT WHICH TIME THE TERMS OF
THE REPURCHASE AGREEMENT REFERENCED IN SECTION 5 OF THIS AMENDMENT SHALL REVERT
TO THAT SET FORTH IN THE EXISTING REPURCHASE AGREEMENT.


 


SECTION 9.                                            COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 10.       GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,

 

4

--------------------------------------------------------------------------------


 


AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


 


SECTION 11.                                      CONFLICTS.  THE PARTIES HERETO
AGREE THAT IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS
AMENDMENT, AND THE TERMS OF THE EXISTING REPURCHASE AGREEMENT, THE PROVISIONS OF
THIS AMENDMENT SHALL CONTROL.


 


SECTION 12.                                      REAFFIRMATION OF
GUARANTIES.  THE PARENT GUARANTOR HEREBY RATIFIES AND AFFIRMS ALL OF THE TERMS,
COVENANTS, CONDITIONS AND OBLIGATIONS OF THE PARENT GUARANTY AND ACKNOWLEDGES
AND AGREES THAT SUCH PARENT GUARANTY SHALL APPLY TO ALL OF THE OBLIGATIONS UNDER
THE MASTER REPURCHASE AGREEMENT, AS IT MAY BE AMENDED, MODIFIED AND IN EFFECT,
FROM TIME TO TIME.  THE AFFILIATE GUARANTOR HEREBY RATIFIES AND AFFIRMS ALL OF
THE TERMS, COVENANTS, CONDITIONS AND OBLIGATIONS OF THE ARC DEALERSHIP GUARANTY
AND ACKNOWLEDGES AND AGREES THAT SUCH ARC DEALERSHIP GUARANTY SHALL APPLY TO ALL
OF THE OBLIGATIONS UNDER THE MASTER REPURCHASE AGREEMENT, AS IT MAY BE AMENDED,
MODIFIED AND IN EFFECT, FROM TIME TO TIME.


 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Buyer:

MERRILL LYNCH MORTGAGE
CAPITAL INC.

 

 

 

 

 

By:

/s/ James B. Cason

 

 

Name: James B. Cason

 

 

Title:   Vice President

 

 

 

 

Seller:

ENSPIRE FINANCE LLC

 

 

 

 

 

By:

/s/ John G. Sprengle

 

 

Name: John G. Sprengle

 

 

Title:   President

 

 

 

 

Parent Guarantor:

AFFORDABLE RESIDENTIAL
COMMUNITIES, LP

 

 

 

 

 

By:

/s/ John G. Sprengle

 

 

Name: John G. Sprengle

 

 

Title:   President

 

 

 

 

Affiliate Guarantor:

ARC DEALERSHIP, INC.

 

 

 

 

 

By:

/s/ John G. Sprengle

 

 

Name: John G. Sprengle

 

 

Title:   Vice-Chairman

 

--------------------------------------------------------------------------------